       Case 3:15-cv-01434-JPW Document 214 Filed 09/08/20 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
ERICA BLOOM SIMCHON,                        :   Civil No. 3:15-CV-01434
ISAAC SIMCHON, NICHOLAS                     :
PADULA, ALIZA SEIBERT, and                  :
ANDREW SIEBERT, on behalf of                :
themselves and others similarly situated,   :
                                            :
            Plaintiffs,                     :
                                            :
            v.                              :
                                            :
HIGHGATE HOTELS, LP,                        :
COVE HAVEN, INC., and                       :
STARWOOD HOTELS & RESORTS                   :
WORLDWIDE, INC.,                            :
                                            :
            Defendants.                     :   Judge Jennifer P. Wilson

                                     ORDER

      AND NOW, on this 8th day of September, 2020, in accordance with the

accompanying memorandum of law, IT IS ORDERED as follows:

      1) Defendant Starwood Hotels & Resorts Worldwide, Inc.’s (“Starwood”)

         motion for oral argument, Doc. 199, is DENIED.

      2) Starwood’s motion for summary judgment, Doc. 154, is GRANTED.

      3) Because Plaintiffs Erica Bloom Simchon and Isaac Simchon lack

         standing to proceed on their claim against Starwood, they similarly lack

         standing to proceed on their claim against Cove Haven, Inc. for the

         relevant time period, and thus, Cove Haven, Inc. is DISMISSED from

         this action.


                                            1
 Case 3:15-cv-01434-JPW Document 214 Filed 09/08/20 Page 2 of 2




4) Defendants Highgate Hotels, LP and Cove Haven, Inc.’s motion for

   summary judgment, Doc. 155, is DENIED AS MOOT based on the June

   9, 2020 stipulation of dismissal, Doc. 211.

5) Plaintiffs Erica Bloom Simchon and Isaac Simchon’s motion for class

   certification against Starwood and Cove Haven, Inc., Doc. 159, is

   DENIED AS MOOT.

6) The Clerk of Court is directed to enter judgment in favor of Starwood

   and Cove Haven, Inc. and close this case.



                                s/Jennifer P. Wilson
                                JENNIFER P. WILSON
                                United States District Court Judge
                                Middle District of Pennsylvania




                                   2
